DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-02-08 and 2021-11-29 (the combination of which is referred to as the Reply) where claim(s) 1-19 are pending for consideration.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 3-9, 12-18
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The independent claim(s) recite variants of:
in response to receiving the modified UL DCH frame, controlling an Up Link (UL) Outer-Loop Power Control (OLPC) by adjusting a transmit power of a mobile transmitter to keep a signal-to-interference ratio (SIR) of the Up Link (UL) DPCCH within a predetermined range.

The Reply on 2021-11-29 argued that 
“Applicants note that it is when the OLPC is adjusted (when the base station receives a modified UL DCH frame) not how the OLPC is controlled, that is part of the claimed invention.” 
That is, the limitation in question is directed to the receipt of the modified UL DCH frame that triggers controlling an UL OLPC. The Reply suggests that the modified UL DCH frame 
However, the dependent claims recite variants of “using, by the OLPC, the modified UL DCH frame to…[arrive at an outcome]” where each dependent claims state a ‘using’ operation that results in a particular outcome. That is, contrary to the Reply’s argument/suggestion for the independent claims that the modified frame simply triggers the OLPC control, the dependent claims directly require using the modified frame to perform the OLPC control.
The phrase “using, by the OLPC, the modified UL DCH frame to…[arrive at an outcome]” is high level step which requires further description to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  Particularly because (1) the phrase “using” can encompass many possibilities including sub-operations, which require further details as to how the “using” is carried out in order to achieve the net outcome (2) how the “using” with the modified UL DCH frame (i.e., how does the UL DCH frame affect how the “using” is performed).
Using claim 9, 18 as an example, where those claims require: 
using, by the OLPC, the modified UL DCH frame to set a low-bound limit in an SIR target to ensure the DPCCH and the E-DPCCH SIR do not fall below the low-bound limit.

The Examiner could not find any exemplary disclosures that actually disclosed steps in detail (i.e., how the “use” is performed) in order provide the outcome of “set a low-bound limit in an SIR target to ensure the DPCCH and the E-DPCCH SIR do not fall below the low-bound limit.” For example, there are no instances of: 
how and which values of the modified frame fields are used to derive the value of the low-bound – for example, equations/functions or mapping the TCFIC value to the lower bound value
how the “ensure” is carried out with respect to the DPCCH and EDPCCH SIR and the low-bound limit


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nakamata_741 (US20080026741) in view of Lee_684 (US20070211684), in view of Razaghi_466 (US20150131466), and further view of Montojo_499 (US20070047499)
Claim(s) 1, 10
Nakamata_741 teaches
detecting a problem in decoding uplink physical control channels for serving Node B shall also send a HARQ Failure Indication to the SRNC  when HARQ related outband signalling (RSN) on the E-DPCCH could not be decoded <FIG(s). 3; para. 0016-0017, 0019>.
an Enhanced Dedicated Physical Control Channel (E- DPCCH); HARQ related outband signalling (RSN) on the E-DPCCH could not be decoded <para. 0017>.

	As discussed herein, Nakamata_741 teaches a decode failure and a frame that is a frame that is a modified UL DCH frame.
Nakamata_741 does not explicitly teach
	a Transport Format Combination Indicator (TFCI) decode failure identified at Layer 1 (L1), 
	wherein TFCI designates a transport format combination and wherein TFCI bits are multiplexed into a DPCCH of each DCH and are used to decode L1 data sequences and to demultiplex transport blocks transferred on a physical channel; and
	in response to receiving a frame, controlling an Up Link (UL) Outer-Loop Power Control (OLPC) by adjusting a transmit power of a mobile transmitter to keep a signal-to-interference ratio (SIR) of the Up Link (UL) DPCCH within a predetermined range.
However in a similar endeavor, Lee_684 teaches
wherein TFCI designates a transport format combination and wherein TFCI bits are multiplexed into a DPCCH of each DCH and are used to decode L1 data sequences and to demultiplex transport blocks transferred on a physical channel; and TFCI indicates a TFC. TFCI is multiplexed for TBs into the DPCCH for E/DCH at the physical layer and demultiplexed after receiving/decoding the TBS at on a physical channel <FIG(s). 2; para. 0008-0013, 0042>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nakamata_741 with the embodiment(s) disclosed by Lee_684. One of ordinary skill in the art would have been motivated to make this modification in order to provide a simple but effective method for supporting pilot boost so as to improve the capacity of the wireless communication system. See para. 0019.

	in response to receiving a frame, controlling an Up Link (UL) Outer-Loop Power Control (OLPC) by adjusting a transmit power of a mobile transmitter to keep a signal-to-interference ratio (SIR) of the Up Link (UL) DPCCH within a predetermined range.  In response to receiving, from a transmitter, a data frame in DPDCH that includes a frame reliability indicator corresponding to uplink quality , the base station further performs an outer loop power control (OLPC) procedure configured to determine a plurality of signal-to-interference ratio (SIR) set-points within a BLER target in the DPCCH.  OLPC includes causing a UE to change its transmission power to achieve a certain uplink quality such as a block error rate (BLER) target.  <FIG(s). 10, 5, 6, 8, 9; para. 0006-0007, 0009, 0056-0057, 0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nakamata_741 and Lee_684 with the embodiment(s) disclosed by Razaghi_466. One of ordinary skill in the art would have been motivated to make this modification in order to provide outer loop power control (OLPC) mechanisms that can achieve or realize the desired block error rate (BLER) performance in a wireless network. See para. 0006.
However in a similar endeavor, Montojo_499 teaches
	a Transport Format Combination Indicator (TFCI) decode failure identified at L1 Decoding the TFCI code word can result in an error, where the TFCI is considered layer 1 information. <FIG(s). 1, 10, 11, 6; para. 0055-0057, 0079-0080>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nakamata_741, Lee_684, and Razaghi_466 with the embodiment(s) disclosed by Montojo_499. One of ordinary skill in the art would have been motivated to make this modification in order to provide systems and techniques to achieve reliable signaling in wireless systems. See Background.
With regards to CRM claim 10, Nakamata_741 teaches executable code on medium among a network node and user equipment for carrying out the embodiments <FIG(s). 1, 2, 8; para. 0050-0051>.
Claim(s) 2, 11
Nakamata_741 teaches
wherein the sending the modified UL DCH frame is for 3G, Disclosed is the embodiments are applicable to Universal Mobile Telecommunications System (UMTS) which is under the umbrella of 3G <para. 0004>.
Claim(s) 19
Nakamata_741 teaches
a first network node [node B <FIGs. 2, 3>]
	a second network node in wireless communication with the first network node [SRNS <FIGs. 2, 3>]
wherein a problem is detected by the first network node in decoding uplink physical control channels for  serving Node B shall also send a HARQ Failure Indication to the SRNC  when HARQ related outband signalling (RSN) on the E-DPCCH could not be decoded <FIG(s). 3; para. 0016-0017, 0019>.	
	an Enhanced Dedicated Physical Control Channel (E-DPCCH);  HARQ related out band signalling (RSN) on the E-DPCCH could not be decoded <para. 0017>.
wherein, in response to the problem being detected, a modified Up Link (UL) Dedicated Channel (DCH) frame is sent by the first node to the second node, the frame having a spare field modified to indicate a decode failure Node B sends, to an SRNC, an e-DCH frame including spare bits IE that is used to include a HARQ Failure Indication which is a type of decoding failure <FIG(s). 2, 6; para. 0017, 0047-0048>.
As discussed herein, Nakamata_741 teaches a decode failure and a frame that is a frame that is a modified UL DCH frame.
	Nakamata_741 does not explicitly teach
a first network node that is a User Equipment (UE)
	a second network node that is a base station

	wherein TFCI designates a transport format combination and wherein TFCI bits are 
multiplexed into a DPCCH of each DCH and are used to decode L1 data sequences and to demultiplex transport blocks transferred on a physical channel; and
	wherein, in response to the base station receiving a frame, an Up Link (UL) Outer-Loop Power Control (OLPC) is controlled by adjusting a transmit power of a mobile transmitter to keep a signal-to-interference ratio (SIR) of the Up Link (UL) DPCCH within a predetermined range.
However in a similar endeavor, Lee_684 teaches
	wherein TFCI bits are multiplexed into a DPCCH of each DCH and are used to decode L1 data sequences and to demultiplex transport blocks transferred on a physical channel; and TFCI indicates a TFC. TFCI is multiplexed for TBs into the DPCCH for E/DCH at the physical layer and demultiplexed after receiving/decoding the TBS at on a physical channel <FIG(s). 2; para. 0008-0013, 0042>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nakamata_741 with the embodiment(s) disclosed by Lee_684. One of ordinary skill in the art would have been motivated to make this modification in order to provide a simple but effective method for supporting pilot boost so as to improve the capacity of the wireless communication system. See para. 0019.
However in a similar endeavor, Razaghi_466 teaches
a first network node that is a User Equipment (UE) UE <FIGs. 1, 2, 4; para. 0056-0057>
	a second network node that is a base station node B <FIGs. 1, 2, 4 ; para. 0056-0057>
	wherein, in response to the base station receiving the modified UL DCH frame, an Up Link (UL) Outer-Loop Power Control (OLPC) is controlled by adjusting a transmit power of a mobile transmitter to keep a signal-to-interference ratio (SIR) of the Up Link (UL) DPCCH 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nakamata_741 and Lee_684 with the embodiment(s) disclosed by Razaghi_466. One of ordinary skill in the art would have been motivated to make this modification in order to provide outer loop power control (OLPC) mechanisms that can achieve or realize the desired block error rate (BLER) performance in a wireless network. See para. 0006.
However in a similar endeavor, Montojo_499 teaches
	a Transport Format Combination Indicator (TFCI) decode failure identified at L1 Decoding the TFCI code word can result in an error, where the TFCI is considered layer 1 information. <FIG(s). 1, 10, 11, 6; para. 0055-0057, 0079-0080>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nakamata_741, Lee_684 and Razaghi_466 with the embodiment(s) disclosed by Montojo_499. One of ordinary skill in the art would have been motivated to make this modification in order to provide systems and techniques to achieve reliable signaling in wireless systems. See Background.


Relevant Cited References
3GPP TSG RAN WG1#11. Document R1-00-0234. YEAR: 2000
3GPP TR 45.902 version 11.0.0 Release 11. 2012-10.
US20080159324
US20060084459
US20160242125


Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
The USC 112A rejections 3-9, 12-18 still apply as these dependent claims go beyond simply “triggering” as they require using the modified frame to perform the OLPC control.
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  

/ANDRE TACDIRAN/
Examiner, Art Unit 2415